Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the rejection under 35 USC 103:
Regarding claim 1, Applicant argues that the cited references (Foley, Anderson and Seigelman) fail to discloses “controlling, …the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle so that each of the follower autonomous light electric vehicle is within a threshold distance of the point autonomous light electric vehicle”.  Examiner disagrees.
 Foley discloses the claimed subject matter but fails to teaches the subject matter above.
Anderson discloses at [0141]-[0142] that a system identifies a role for each vehicle in the group of vehicles, where the role for each vehicle such as a leader or followers of the group of vehicle, controls each of the follower vehicles are within a threshold distance of the leader vehicle (see at least [0141]-[0142]).
Siegelmen discloses a system includes multiple carts (20a-20d), a controller unit 30 which is carried by a user (see Fig.1-Fig.2).  The controller unit 30 collects each follower carts 20 so that the carts following within a threshold distance of the user who holding the controller unit 30 (see at least page 4-page 6).  Wherein the controller unit 30 comprises a transmitter unit 32, a receiver unit 34, a processor 39 which receiving user’s command, guides movement of carts 20s following (see page 4), wherein the carts comprises transceiver 66, 68, a controller 40 which receives commands from the controller 30 and following the commands (see at least page 5).
It is obviously to modify Foley’s system by including Anderson’s system that identifies a role for each vehicle as followers, controls each of the follower vehicles are within a threshold distance as taught by Anderson, and further including the controlling’s function of collects each follower (electric carts), guiding the followers (carts)’s movements as taught by Siegelmen for improving the autonomous electric vehicles management.
Regarding claim 13, Applicant argues that the cited reference (Foley) fails to teach “determining a luster location for the plurality of autonomous light electric vehicle ….and a summation of the respective estimated travel distance for each autonomous light electric vehicle of the plurality to travel to the cluster location”.  Examiner disagrees.
Foley teaches at [0083]-[0084] that a system determines light electric vehicles to group within a geographic area based on location for each of the light electric vehicle, and at [0047]-[0055]) teaches that the system provides periodically capability/feature information to the light electric vehicle information system which meets the claimed subject matter.
Regarding depending claims 3, 7 & 12.  Examiner pointed out cited references discloses the claimed subject matter.
Thus, the rejection still remains.

Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 depends on the canceled claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (20210035032) in view of Anderson (20100094499), and further in view of Siegelman (CN105391752).
With regard claim 1, Foley discloses 1 a computer-implemented method for clustering a plurality of autonomous light electric vehicles (A light electric vehicle management system, see Fig.1A), comprising: 
obtaining, by a computing system comprising one or more computing devices, data indicative of a respective location for each of a plurality of autonomous light electric vehicles (the light electric vehicle management system 105 determines and identifies current one or more light electric vehicles in a geographic location, see at least [0070]+); 
determining, by the computing system, at least a subset of the plurality of autonomous light electric vehicles to cluster within a geographic area based at least in part on the data indicative of the respective location for each of the plurality of autonomous light electric vehicles (determines light electric vehicles to group within a geographic area based on location for each of the light electric vehicle, see at least [0083]-[0084]+);
Foley fails to teach determining, by the computing system, a point autonomous light electric vehicle and one or more follower autonomous light electric vehicles based at least in part on one or more properties of the subset of the autonomous light electric vehicles, the point autonomous light electric vehicle comprising an autonomous light electric vehicle of the subset, each of the autonomous light electric vehicles of the subset which are not the point autonomous light electric vehicle comprising a follower autonomous light electric vehicle; and controlling, by the computing system, the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle so that each of the follower autonomous light electric vehicles to within a threshold distance of the point autonomous light electric vehicle.  

Anderson discloses a system for controlling and coordinating multiple vehicles (see the abstract).  The system identifies a role for each vehicle in the group of vehicles, where the role for each vehicle such as a leader or followers of the group of vehicle (see at least [0141]-[0142]). The system controls each of the follower vehicles are within a threshold distance of the leader vehicle (see at least [0142]+).

Siegelmen discloses a system includes multiple carts (20a-20d), a controller unit 30 which is carried by a user (see Fig.1-Fig.2).  The controller unit 30 collects each follower carts 20 so that the carts following within a threshold distance of the user who holding the controller unit 30 (see at least page 4-page 6).  Wherein the controller unit 30 comprises a transmitter unit 32, a receiver unit 34, a processor 39 which receiving user’s command, guides movement of carts 20s following (see page 4), wherein the carts comprises transceiver 66, 68, a controller 40 which receives commands from the controller 30 and following the commands (see at least page 5).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Foley by including identifying a leader and follower vehicles among the group of vehicle, and controlling the follower vehicles are within a threshold distance of the leader vehicle as taught by Anderson, and further including a control unit 30 as taught by Siegelmen for collecting electronic vehicles such as the carts 20s.  The combination of Foley, Anderson and Siegelmen is an adapted system for improving the management of controlling and collecting the autonomous electric vehicles.

With regard to claim 2, Anderson teaches that the computer-implemented method of claim 1, wherein obtaining, by the computing system, the data indicative of the respective location for each of the plurality of autonomous light electric vehicles comprises receiving, by the computing system, the data indicative of the respective location for each autonomous light electric vehicle of the plurality from the respective autonomous light electric vehicle (the position of vehicle in relation to other vehicles in a group of vehicle, see at least [0142]+).  

With regard to claim 3, Foley teaches that the computer-implemented method of claim 1, wherein the geographic area comprises a contiguous area bounded by one or more streets (Fig.2A shows a geographic area comprises area bounded by streets).  

With regard to claim 4, Anderson teaches that the computer-implemented method of claim 1, wherein the one or more properties of the subset of the autonomous light electric vehicles comprise one or more of: a location, a charge level, an operational status, an autonomous navigation capability, a time of day, and an operational constraint (Vehicle 400 comprises a sensor system 410, see at least [0088] & [0093]+).  

With regard to claim 5, Anderson teaches that the computer-implemented method of claim 1, wherein controlling, by the computing system, each of the follower autonomous light electric vehicles to within the threshold distance of the point autonomous light electric vehicle comprises autonomously repositioning each follower autonomous light electric vehicle to within the threshold distance of the point autonomous light electric vehicle (generating a path plan from the current location of the leader with a pre-distance to the follower vehicles, see at least [0142]+).  

With regard to claim 7, Siegelman teaches that the computer-implemented method of claim 6, wherein controlling, by the computing system, the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle comprises: for each follower autonomous light electric vehicle: controlling the point autonomous light electric vehicle to each follower autonomous light electric vehicle; and coupling the follower autonomous light electric vehicle to the point autonomous light electric vehicle (see Fig,2).  

With regard to claim 8, Siegelman teaches that the computer-implemented method of claim 6, wherein controlling, by the computing system, the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle comprises: for each follower autonomous light electric vehicle: Page 3 of 8Serial Number: 16/661,429Attorney Docket No. controlling the point autonomous light electric vehicle to within a signal range of the follower autonomous light electric vehicle; and autonomously following the point autonomous light electric vehicle with the follower autonomous light electric vehicle (The user controller uses wavelength through the communication protocol, wirelessly transmitting, see the description) .  

With regard to claim 9, Siegelman teaches that the computer-implemented method of claim 8, wherein the signal range comprises a visual signal range for a fiducial associated with the point autonomous light electric vehicle or a signal communication range associated with communication between the point autonomous light electric vehicle and the follower autonomous light electric vehicle (the system 10 comprises a communication device using wireless wavelength as visible wavelength, see the description)

With regard to claim 10, Siegelman teaches that the computer-implemented method of claim 1, wherein controlling, by the computing system, the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle comprises: obtaining, by the computing system, control input from a remote teleoperator associated with controlling the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle; and controlling, by the computing system, the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle based at least in part on the control input (user controller 30 comprise  speaker to input the command, see the description).  

With regard to claim 11, Foley teaches that the computer-implemented method of claim 1, further comprising: determining, by the computing system, a cluster location for the subset of autonomous light electric vehicles; and controlling, by the computing system, the point autonomous light electric vehicle to the cluster location (determining a target location and controlling the light electric vehicle toward the target location, see at least [0079]-[0080]+).  

With regard to claim 12, Foley teaches that the computer-implemented method of claim 1, wherein the cluster location comprises a light electric vehicle collection point, wherein the light electric vehicle collection point is authorized by a municipality for a fleet manager to collect the subset of the plurality of autonomous light electric vehicles (a kiosk 650 is the place where the electric scooter 610 and bicycle 630 are collected, see at least [0108]- [0109] +).

With regard to claim 21, Foley teaches that the computer-implemented method of claim 9, wherein the fiducial is a visual marker, the visual marker being a unique identifier visibly positioned on the point autonomous light electric vehicle (a notification 230, see at least [0080]+).  

With regard to claim 22, Foley teaches that the computer-implemented method of claim 1, wherein the cluster location is determined based on a summation of an estimated time for the subset of the plurality of autonomous light electric vehicles to travel to the cluster location (a notification 230, see at least [0080]+).  

With regard to claim 23, Foley teaches that the computer-implemented method of claim 1, wherein the cluster location is determined based on a summation of an estimated amount of energy expended by the subset of the plurality of autonomous light electric vehicles to travel to the cluster location (determine environment condition information, the capability/feature information of light electric vehicle in a particular geographic area, see at least [0084]+).  

With regard to claim 24, Foley teaches that the computer-implemented method of claim 1, wherein the point autonomous light electric vehicle is determined based on a charge level for the point autonomous light electric vehicle (the capability/feature information 145 includes information about a current state of charge, see at least [0050]+).


Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (20210035032) in view of Carlson (10369974).
With regard to claim 13, Foley discloses a computing system, comprising: one or more processors; andPage 4 of 8Serial Number: 16/661,429Attorney Docket No. Response to Office Action Dated: January 19, 2022 one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations (A light electric vehicle management system, see Fig.1A), the operations comprising: 
obtaining data indicative of a respective location for each of a plurality of autonomous light electric vehicles (the light electric vehicle management system 105 determines and identifies current one or more light electric vehicles in a geographic location, see at least [0070]+); 
determining a cluster location for the plurality of autonomous light electric vehicles based at least in part on the data indicative of the respective location for each of the autonomous light electric vehicles of the plurality and one or more additional properties associated with the plurality of autonomous light electric vehicles (determines light electric vehicles to group within a geographic area based on location for each of the light electric vehicle, see at least [0083]-[0084]+); and a summation of the respective estimated travel distance for each autonomous light electric vehicle of the plurality to travel to the cluster location (providing periodically capability/feature information to the light electric vehicle information system, see at least [0047]-[0055]+)
Controlling each of the autonomous light electric vehicles to particular designated location as needed based on the operational status of vehicles, and determines distance, traveling time, obstacles, operational constraint such as weather of an environment (determining the condition of environment and the vehicle’s status, see at least [0039]-[0047]+).
Foley fails to teach controlling each of the autonomous light electric vehicles of the plurality to the cluster location based on the vehicle’s energy level.
Carlson discloses an autonomous vehicle which enables to report the vehicle’s charging level and controlling the vehicle to charging station (see at least col 21, lines 45 through col 22, line 67+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Foley by including receiving the autonomous vehicle’s charging level  as taught by Carlson for improving the management in controlling the light electric vehicles at any situations.

With regard to claim 14, Calson teaches that the computing system of claim 13, wherein the cluster location comprises the location of an autonomous light electric vehicle of the plurality, a light electric vehicle designated parking location, a light electric vehicle charging station, or a light electric vehicle collection point (see Fig.1).  

With regard to claim 16, Foley teaches that the computing system of claim 13, wherein determining the cluster location for the plurality of autonomous light electric vehicles based at least in part on the data indicative of the respective location for each of the autonomous light electric vehicles of the plurality and the one or more additional properties associated with the plurality of autonomous light electric vehicles comprises: determining the cluster location for the plurality of autonomous light electric vehicles based at least in part on a summation of the respective estimated time to travel to the cluster location for each of the autonomous light electric vehicles of the plurality (estimating time traveling for the light electric vehicle to the designated location, see at least [0106]-[0108]+).  

With regard to claim 17, Carlson teaches that the computing system of claim 13, wherein determining the cluster location for the plurality of autonomous light electric vehicles based at least in part on the data indicative of the respective location for each of the autonomous light electric vehicles of the plurality and the one or more additional properties associated with the plurality of autonomous light electric vehicles comprises: determining the cluster location for the plurality of autonomous light electric vehicles based at least in part on a summation of the respective estimated amount of energy expended for an autonomous light electric vehicle of the plurality to travel to the cluster location (monitor a level of fuel, see at least col 22, line 4-15).  

With regard to claim 18, Carlson teaches that the computing system of claim 13, wherein controlling each of the autonomous light electric vehicles of the plurality to the cluster location comprises: for each autonomous light electric vehicle of the plurality: determining one or more navigational instructions to navigate the autonomous light electric vehicle to the cluster location; and communicating the one or more navigational instructions to the autonomous light electric vehicle (controlling the vehicle navigating to the charging location, see at least col 21, line 18-67+).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Carlson as applied to claim 13 above, and further in view of Anderson (20100094499).
With regard to claim 19, Foley and Carlson disclose the claimed subject matter but fails to teaches determining a point autonomous light electric vehicle and one or more follower autonomous light electric vehicles of the plurality, the point autonomous light electric vehicle comprising an autonomous light electric vehicle of the plurality, each of the autonomous light electric vehicles of the plurality which are not the point autonomous light electric vehicle comprising a follower autonomous light electric vehicle; and controlling the point autonomous light electric vehicle to collect each follower autonomous light electric vehicle.
Anderson discloses a system for controlling and coordinating multiple vehicles (see the abstract).  The system identifies a role for each vehicle in the group of vehicles, where the role for each vehicle such as a leader or followers of the group of vehicle (see at least [0141]-[0142]). The system controls each of the follower vehicles are within a threshold distance of the leader vehicle (see at least [0142]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Foley by including receiving the autonomous vehicle’s charging level as taught by Carlson, and further including identifying one of the vehicle is a leader, and other vehicles are followers which are  within a predetermined threshold distance as taught by Anderson.  The combination of Foley in view of Carlson, and further in view of Anderson is an adapted management system for controlling and collect the light electric vehicles within a particular location or area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662